DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                          ARTHUR GENOVESE,
                              Petitioner,

                                      v.

                    MARK INCH, Secretary,
       STATE OF FLORIDA DEPARTMENT OF CORRECTIONS,
                         Respondent.

                                No. 4D19-3000

                             [February 5, 2020]

  Petition for writ of habeas corpus to the Circuit Court for the Nineteenth
Judicial Circuit, Martin County; Steven J. Levin, Judge; L.T. Case No.
432019CA000497.

   Arthur Genovese, Indiantown, pro se.

   No appearance required for respondent.

PER CURIAM.

    We redesignate this proceeding as an appeal from the trial court’s final
order dismissing the habeas corpus petition that was filed below. We treat
the petition for writ of certiorari as the initial brief and summarily affirm.
Fla. R. App. P. 9.315(a). The trial court properly dismissed the habeas
corpus petition as unauthorized as it attempted to bring an unauthorized
postconviction challenge to a criminal conviction entered by another
circuit court. See Baker v. State, 878 So. 2d 1236, 1245 (Fla. 2004); Buss
v. Reichman, 53 So. 3d 339, 344 (Fla. 4th DCA 2011).

   Summarily affirmed.

WARNER, MAY and CONNER, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.